DETAILED ACTION
1.	This office action is a response to communication submitted on 9/25/2018.
Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 9/25/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by YAMAZAKI et al. (US 20160118866 A1) in view of Jobard et al. (US 20090066272 A1).
In regards to claims 1, 9 and 15, YAMAZAKI shows (Figs. 1-2) a robot control device and system (20) that controls a robot  (10) including a motor (31a) , the robot control device comprising: 
a power converter (21b) that is connected to the motor by a power line  (i.e. U, V, W bus power lines) and converts supplied power to power to be supplied to the motor (31a); 
an inductance element (i.e. 24a-24c) that is provided on the power line and positioned closer to the power converter side (closer to converting unit 21)  than the power line (i.e. 32).

However, Jobard shows (Fig. 1) a brake (i.e. circuit-breaker 8) that brakes the motor (10) by short-circuiting the power lines (lines 6 and 22 to the three input terminals 13, 14, 15 of the motor 10), and that the inductance element (i.e. within 24) is positioned closer to the power converter side   (i.e. closer to 18) than a connection point between the brake (8) and the power line (i.e. length of lines 6 and 22 to the three input terminals 13, 14, 15 of the motor 10).
Thus, given the teaching of Jobard, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of YAMAZAKI by providing inductance element closer to the power converter to quickly apply a brake while suppress the switching noise from being transmitted, consequently improving the system reliability and efficiency.
In regards to claim 8, YAMAZAKI shows (Figs. 1-2), wherein the motor (8) includes a motor (31) driven by a multi-phase alternating current (i.e. power supply 40).

6.	Claims 2-5, 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable by YAMAZAKI et al. (US 20160118866 A1) in view of Jobard et al. (US 20090066272 A1) and further in view of TAGASHIRA et al. (US 20160243710 A1).
 	In regards to claims 2, 10 and 16, YAMAZAKI as modified by Jobard does not explicitly discloses a detector that detects an abnormality, wherein the brake short-circuits the power lines in a case where the detector detects an abnormality.

Thus, given the teaching of TAGASHIRA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of YAMAZAKI as modified by Jobard by detecting abnormalities in order to protect the line from malfunction situations , consequently improving the system reliability and efficiency.
In regards to claims 3, 11 and 17, TAGASHIRA further discloses and shows wherein the power converter (10) further includes a plurality of switching elements (Q1-Q6), and turns switches of the plurality of switching elements OFF in a case where the detector detects the abnormality (i.e. by means of conrrol signal from 40, see abstract and par. 15) .
In regards to claims 4, 12 and 18, TAGASHIRA further discloses wherein the detector is integrated with the power converter (see pars. 14, 41, wherein the circuit configuration can be made at low cost by using an integrated circuit).
In regards to claims 5, 13 and 19, YAMAZAKI discloses wherein the power converter, and the inductance element are mounted on the same substrate (pars. 11, 20, 55-57), but does not explicitly shows that the detector and the brake are mounted on the same substrate.
	However, TAGASHIRA further discloses wherein the detector is integrated with the power converter and the brake (see pars. 14, 41, wherein the circuit configuration can be made at low cost by using an integrated circuit).
Thus, given the teaching of TAGASHIRA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of 

7.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by YAMAZAKI et al. (US 20160118866 A1) in view of Jobard et al. (US 20090066272 A1) and further in view of AOKI (US 20130207581 A1)
In regards to claims 6 and 20, YAMAZAKI as modified by Jobard discloses brake short-circuits the power lines in but fails to explicitly disclose wherein the brake short-circuits the power lines in a case where a voltage supplied to the brake becomes equal to or less than a predetermined value.
However, AOKI further discloses and shows (Fig. 1) a control unit, wherein, in a short-circuit braking according to a short-circuit braking signal, the control unit outputs a signal of turning off all the first arm-side switching element (see abstract), and discloses wherein the brake short-circuits the power lines in a case where a voltage supplied to the brake becomes equal to or less than a predetermined value (pars. 26, 55, 63, 75, 77).
Thus, given the teaching of AOKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of YAMAZAKI as modified by Jobard by to issue a braking signal to brake and short circuit the line when a signal exceeds or is no within a safe threshold or value, consequently improving the system protection and reliability. 

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by YAMAZAKI et al. (US 20160118866 A1) in view of Jobard et al. (US 20090066272 A1) and further in view of Deng et al. (US 20070012492 A1).

However Deng clearly shows (Figs. 3-4) a power control system that comprises a current detector (i.e. CS1-CS3) that is provided on the power line (i.e. AC bus 44) and is positioned between the power converter (i.e. inverter 58) and the inductance element (i.e. inductors La-Lc).
Thus, given the teaching of Deng, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of YAMAZAKI as modified by Jobard by to further employ current sensors into the line between the inverter and the motor as to provide current samples and determine if there is any type of current abnormality and/or provide control, feedback, consequently improving the system protection and reliability. 

Related Prior Arts
9.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
Lee et al. (US 20120049803 A1),
ISHIDA (US 20180287519 A1),
MORI et al. (US 20160329840 A1),
Geiler et al. (US 20160129598 A1), 



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on M-F, 9am to 5pm (alternative Friday Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837